Name: Council Decision (EU) 2018/4 of 18 December 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning amending the rules of procedure of the EEA Joint Committee
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  European construction;  international affairs
 Date Published: 2018-01-05

 5.1.2018 EN Official Journal of the European Union L 2/5 COUNCIL DECISION (EU) 2018/4 of 18 December 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning amending the rules of procedure of the EEA Joint Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular the first indent of point (b) of Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) The Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area (3), signed on 25 July 2007, amended Article 129(1) of the EEA Agreement to add Bulgarian and Romanian to the list of languages of the EEA Agreement. (3) The Agreement on the participation of the Republic of Croatia in the European Economic Area (4) (the 2014 EEA Enlargement Agreement), signed on 11 April 2014, amended Article 129(1) of the EEA Agreement to add Croatian to the list of languages of the EEA Agreement. (4) The rules of procedure of the EEA Joint Committee, which were adopted by Decision of the EEA Joint Committee No 1/94 of 8 February 1994 (5) and amended by Decision of the EEA Joint Committee No 24/2005 of 8 February 2005 (6), should therefore be amended accordingly. (5) The 2014 EEA Enlargement Agreement has been provisionally applicable to its signatories since 12 April 2014, and the corresponding Decision of the EEA Joint Committee should therefore apply provisionally pending the entry into force of the 2014 EEA Enlargement Agreement. (6) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decisions, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendments to the rules of procedure of the EEA Joint Committee, shall be based on the draft decisions of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 221, 25.8.2007, p. 15. (4) OJ L 170, 11.6.2014, p. 18. (5) OJ L 85, 30.3.1994, p. 60. (6) OJ L 161, 23.6.2005, p. 54. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦./2017 of ¦ amending the rules of procedure of the EEA Joint Committee THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 92(3) thereof, Whereas: (1) The Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area (1), signed on 25 July 2007, amended Article 129(1) of the EEA Agreement to add Bulgarian and Romanian to the list of languages of the EEA Agreement. (2) The Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area entered into force on 9 November 2011. (3) In the rules of procedure of the EEA Joint Committee, which were adopted by Decision of the EEA Joint Committee No 1/94 of 8 February 1994 (2) and amended by Decision of the EEA Joint Committee No 24/2005 of 8 February 2005 (3), Bulgarian and Romanian should be added to the list of languages. Consequently, the list of languages to the rules of procedure of the EEA Joint Committee should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision of the EEA Joint Committee No 1/94 is amended as follows: (1) The text of Article 6(2) is replaced by the following: The texts of the EC acts to be integrated into Annexes to the Agreement in accordance with Article 102(1) are equally authentic in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages as published in the Official Journal of the European Union. They shall be drawn up in the Icelandic and Norwegian languages and shall be authenticated by the EEA Joint Committee together with the relevant decisions referred to in paragraph 1.; (2) The text of Article 11(1) is replaced by the following: Decisions of the EEA Joint Committee amending Annexes or Protocols to the Agreement shall be published in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages in the EEA Section of the Official Journal of the European Union and in the Icelandic and Norwegian languages in the EEA Supplement thereto.. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 221, 25.8.2007, p. 15. (2) OJ L 85, 30.3.1994, p. 60. (3) OJ L 161, 23.6.2005, p. 54. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2017 of ¦ amending the rules of procedure of the EEA Joint Committee THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 92(3) thereof, Whereas: (1) The Agreement on the participation of the Republic of Croatia in the European Economic Area (1) (the 2014 EEA Enlargement Agreement) signed on 11 April 2014, shall amend Article 129(1) of the EEA Agreement to add Croatian to the list of languages of the EEA Agreement. (2) In the rules of procedure of the EEA Joint Committee, which were adopted by Decision of the EEA Joint Committee No 1/94 of 8 February 1994 (2), amended by Decision of the EEA Joint Committee No 24/2005 of 8 February 2005 (3), and further amended by Decision of the EEA Joint Committee No [ ¦] of [ ¦] (4), Croatian should be added to the list of languages. Consequently, the list of languages to the rules of procedure of the EEA Joint Committee should therefore be amended accordingly. (3) The 2014 EEA Enlargement Agreement has been provisionally applicable to its signatories since 12 April 2014, and this Decision shall therefore apply provisionally pending the entry into force of the 2014 EEA Enlargement Agreement, HAS ADOPTED THIS DECISION: Article 1 Decision of the EEA Joint Committee No 1/94 is amended as follows: (1) The text of Article 6(2) is replaced by the following: The texts of the EC acts to be integrated into Annexes to the Agreement in accordance with Article 102(1) are equally authentic in the Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages as published in the Official Journal of the European Union. They shall be drawn up in the Icelandic and Norwegian languages and shall be authenticated by the EEA Joint Committee together with the relevant decisions referred to in paragraph 1.; (2) The text of Article 11(1) is replaced by the following: Decisions of the EEA Joint Committee amending Annexes or Protocols to the Agreement shall be published in the Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages in the EEA Section of the Official Journal of the European Union and in the Icelandic and Norwegian languages in the EEA Supplement thereto.. Article 2 This Decision shall enter into force on [ ¦], or on the day of the entry into force of the 2014 EEA Enlargement Agreement, whichever is the later. It shall apply provisionally from 12 April 2014. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 170, 11.6.2014, p. 18. (2) OJ L 85, 30.3.1994, p. 60. (3) OJ L 161, 23.6.2005, p. 54. (4) OJ L ¦